DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Acknowledgement is made of the amendment received on 02/08/2021.

Allowable Subject Matter
3.	Claims 1-15 are allowed.
4.	The following is a statement of reasons for allowable subject matter:
The prior art of record, MCGRATH et al. does not teach or suggest identifying physical configuration information of user equipment (UE) which 5is an attack target and manipulating a physical downlink shared channel (PDSCH), a physical downlink control channel (PDCCH), and a physical control format indicator channel (PCFICH) for subframes of the LTE broadcast message transmitted to the UE to form a subframe for attack; synchronizing a time domain of the subframe for attack with a frequency 10domain of the subframe for attack depending on the LTE broadcast message; and injecting the synchronized subframe for attack into legitimate subframes of the LTE broadcast message transmitted to the UE and transmitting the injected subframes. 

Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
MCGRATH et al. (US 20210067972) disclose a method and a wireless device for detecting and responding to unauthorized alert messages; the wireless device may detect a first system information block (SIB1) broadcast from a base station that includes an alert message flag that indicates that an emergency alert message is scheduled for broadcast in another system information block.
BHUSHAN et al. (US 20210058792) disclose a method of scrambling of information for wireless communications to prevent deciphering or altering by unintended recipients.

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KABIR A TIMORY whose telephone number is (571)270-1674. The examiner can normally be reached Mon-Fri 7:00 AM-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KABIR A TIMORY/Primary Examiner, Art Unit 2631